       Case: 1:20-cr-00392-SO Doc #: 60 Filed: 01/27/21 1 of 3. PageID #: 371




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                         )   CASE NO. 1:20CR392
                                                  )
                      Plaintiff,                  )   JUDGE SOLOMON OLIVER, JR.
                                                  )
       vs.                                        )
                                                  )   UNOPPOSED JOINT MOTION TO
CHARLES VACCARO,                                  )   CONTINUE HEARING ON MOTIONS
                                                  )   TO WITHDRAW AS COUNSEL
                      Defendant.                  )


       Now comes undersigned counsel, Paul M. Flannery, Christos N. Georgalis, and Alex B.

Spiro, and respectfully requests a ten (10) day continuance on tomorrow’s hearing regarding

counsel’s motions to withdraw for the reasons outlined herein.

        On December 14, 2020 and December 15, 2020, undersigned counsel filed their motions

to withdraw as counsel for Defendant Charles Vaccaro. The Court scheduled a hearing on

counsels’ motions to occur on January 28, 2020.

       Mr. Vaccaro has since made significant progress in securing new counsel. Undersigned

counsel has been in communication with Mr. Vaccaro’s new counsel, who is diligently working

to finalize the terms of their engagement (and that of new local counsel) and their entry into this

case. Once these issues are resolved, which new counsel anticipates within the next ten days, Mr.

Vaccaro’s new counsel will be moving promptly to substitute their appearance in this matter for

current counsel, thereby mooting any issues regarding undersigned counsel’s pending motion to

withdraw.

       Therefore, in the interest of judicial economy, and to preserve defense resources,

undersigned counsel respectfully requests that tomorrow’s hearing be postponed for ten (10) days
      Case: 1:20-cr-00392-SO Doc #: 60 Filed: 01/27/21 2 of 3. PageID #: 372




in anticipation that Mr. Vaccaro’s new counsel’s entry into the matter will render the upcoming

hearing moot.

       Neither party will be prejudiced by this delay as no trial date has been set and discovery is

still ongoing. Undersigned counsel has communicated with Assistant U.S. Attorney Brad Beeson,

counsel for the Government, and the United States does not oppose this motion.

                                             Respectfully submitted,

                                             /s/ Paul M. Flannery
                                             Paul M. Flannery (OH: 0091480)
                                             Christos N. Georgalis (OH: 0079433)
                                             Flannery  Georgalis, LLC
                                             1375 E. 9th St., 30th Floor
                                             Cleveland, OH 44114
                                             Telephone: (216) 367-2094
                                             paul@flannerygeorgalis.com
                                             chris@flannerygeorgalis.com

                                             /s/ Alex B. Spiro
                                             Alex B. Spiro (NY: 4656542)
                                             Quinn Emanuel Urquhart & Sullivan, LLP
                                             51 Madison Avenue, 22nd Floor
                                             New York, NY 10010
                                             Telephone: (212) 849-7364
                                             alexspiro@quinnemanuel.com

                                             Attorneys for Defendant Charles Vaccaro




                                                2
       Case: 1:20-cr-00392-SO Doc #: 60 Filed: 01/27/21 3 of 3. PageID #: 373




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

A copy of this motion was sent to Mr. Vaccaro via electronic mail. All other parties will be served

by regular U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/ Paul M. Flannery
                                               Paul M. Flannery

                                               Attorney for Defendant Charles Vaccaro




                                                  3
